DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.

Response to Amendment
The Examiner considered Applicant’s amendments and arguments in response to the previous Office Action and Advisory Action.  Applicant’s arguments with respect the secondary reference, Nainar, was persuasive, particularly with respect to claims 4, 11, and 18.  A subsequent search indicated that claims 4, 11, and 18 contained allowable subject matter.  The Examiner contacted Applicant’s counsel to propose incorporating the subject matter of claims 4, 11, and 18 into claims 1, 8, and 15, respectively.
This allowance is in response to an Examiner’s Amendments authorized on 9/6/2022. Claims 1, 8, and 15 have been amended and claims 4, 11, and 18 have been canceled.  Amendments to claims have been fully considered.

EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leslie Van Leeuwen (reg. 42,196), on 9/6/2022.
Claims 1, 8, and 15 have been amended and claims 4, 11, and 18 have been canceled according to the attached Office Action Appendix.

---------------------------------End of EXMNR AMDT---------------------------------

Allowed Claims
Claims 1–3, 6–10, 13–17, 20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Vasseur (US 20160219071, published 7/28/2016) teaches gathering traffic flow data from endpoint device in an IoT network to determine anomalies; Nainar (US 20170302663, published 10/19/2017) teaches comparing network data with stored network data to determine sources of anomalies; Shahbazi (US 8,495,700 B2, issued 7/23/2013) teaches comparing historical usage states of end devices with current usage states to identify anomalies; and Donnelly (US 2016/0006755 A1, published 1/7/2016) teaches network traffic data analysis-based routing control and anomaly detection. 
However, Vasseur, Nainar, Shahbazi, and Donnelly do not anticipate or render obvious the combination set forth in the independent claims 1, 8, and 15, recited as “… selecting a first IoT endpoint device and a second IoT endpoint device from the set of IoT endpoint devices; capturing a first subset of the set of endpoint data corresponding to the first IoT device and capturing a second subset of the set of endpoint data corresponding to the second IoT device; cross-validating the first IoT endpoint device against the second IoT device by testing the first subset of endpoint data and the second subset of endpoint data against a set of cross-validation conditions corresponding to the first IoT endpoint device and the second IoT device; detecting, based upon the testing, that one or more network anomalies corresponds to the set of cross-validation conditions; and reporting the detected one or more network anomalies and their corresponding IoT endpoint devices, wherein the reporting includes the set of cross-validation conditions; and in response to determining that the set of endpoint data comprises one or more anomalies: comparing a set of acceptable device operational parameters to a set of conditions pertaining to a selected one of the plurality of IoT endpoint devices; and based on the comparing, detecting that at least one of the one or more network anomalies pertains to the selected one of the IoT endpoint devices, wherein the reporting indicates a failure of the selected one of the IoT endpoint devices and comprises at least one of the conditions of the selected one of the IoT endpoint devices that failed to meet one of the sets of acceptable device operational parameters.”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571)270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494